Citation Nr: 0431812	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in February 2004.  A 
transcript of this hearing has been associated with the 
claims file.

REMAND

In his March 1999 claim, the veteran indicated that he was 
receiving benefits from the Social Security Administration.  
In a statement received in March 2004, the veteran asserted 
that he worked from 1978 to 1992, until the pressure of 
having post-traumatic stress disorder became too intense.  VA 
has a duty to assist in gathering Social Security records 
when put on notice that the veteran is receiving Social 
Security benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  There is no indication that VA ever requested copies 
of the veteran's Social Security records.

Further, the veteran reported that one of his stressors was 
witnessing the murder of a recruit, which he witnessed on the 
day he was released from the Naval Hospital, Camp Pendleton, 
California.  This date, according to the service medical 
records, was February 20, 1973.  Accordingly, the appeal is 
REMANDED for the following actions:

1.  Request the veteran's records from 
the Social Security Administration.

2.  Request verification of the veteran's 
alleged stressor, i.e., the murder of the 
recruit at the Naval Hospital, Camp 
Pendleton, California, on February 20, 
1973, from the Commandant of the Marine 
Corps, Headquarters United States Marine 
Corps, MMSB, 2008 Elliot Road, Quantico, 
VA 22134-5030.  When requesting 
verification, indicate that according to 
the veteran's personnel records, on 
February 20, 1973, the veteran was a 
recruit, "3rd RTBN. RTR MCRD. San 
Diego."


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




